Title: William Franklin to Joseph Galloway, 16 June 1760
From: Franklin, William
To: Galloway, Joseph


          
            My dear Friend
            London June 16. 1760
          
          I wrote you a few Lines on Saturday last to go per the Pacquet, in which I mention’d a Pamphlet wrote by my Father in Answer to the Remarks on the Letter to Two Great Men. I could not send you one by that Opportunity, but as Capt. Monk has inform’d my Father that he is just upon the Point of sailing to America, and will take Charge of any Thing we may have to send, I have troubled him with one of the Pamphlets, and the Remarks, of which I desire your Acceptance. I formerly sent you one of the Letters to Two Great Men, wrote by Lord Bath, so that you will have the whole Merits of the Dispute before you. The Author of the Remarks is thought by some to be Horace Walpole, but ’tis generally believ’d to be one Burk who is appointed Secretary of Guadaloupe, and ’tis said was assisted by Mr. Wood Secretary to Mr. Pitt. Something by way of Answer to my Father’s Pamphlet has appear’d in the London Chronicle, wrote by one Dr. Tucker a Clergyman, who is an Intimate of Lord Hallifax’s and patroniz’d by him, and is one of the bitterest Enemies N. America has in Britain. ’Tis so contemptible a Performance, that my Father could not think it worthy his Notice, were it not that it affords him an Opportunity of saying somethings omitted in his former Publication, and may be a means of silencing the Doctor, or at least of lessening his Influence in American Affairs for the future. On that Account he intends at his first Leisure to take it into Consideration, and publish something by way of Reply. The only Fault I have to find with the Pamphlet is, a Compliment to a certain Person which is by no means merited, but was put in at the Request of a Friend, in hopes it might induce him to look with a more favorable Eye on the Colonies. If it has that Effect I shall be glad. But I hate every Thing that has even the Appearance of Flattery.
          The Opinion of the Board of Trade on the 11 Pensylvania Acts is not yet known.
          My Compliments to all enquiring Friends, and believe me to be with great Sincerity Dear Galloway Yours affectionately
          
            Wm: Franklin
          
          
            P.S. If the Speaker has not seen the Remarks please to lend them to him.
          
        